IN THE COURT OF APPEALS OF IOWA

                                      No. 16-0278
                                  Filed July 27, 2016


IN THE MATTER OF C.I.T.,
Alleged to be Seriously
Mentally Impaired,

C.I.T.,
     Respondent-Appellant.
________________________________________________________________


          Appeal from the Iowa District Court for Johnson County, Kevin McKeever,

Judge.



          Appellant appeals from the district court’s order finding him seriously

mentally impaired and continuing his involuntary commitment. AFFIRMED.




          Noelle R. Murray of Murray Law Office, P.L.C., Cedar Rapids, for

appellant.

          Thomas J. Miller, Attorney General, and Gretchen W. Kraemer, Assistant

Attorney General, for appellee State.




          Considered by Potterfield, P.J., and Mullins and McDonald, JJ.
                                            2


MULLINS, Judge.

       In January 2013, the State filed an application for involuntary

hospitalization of C.I.T. That petition was granted and affirmed on appeal. See

In re C.I.T., No. 14-0760, 2015 WL 576172, at *1-2 (Iowa Ct. App. Feb. 11,

2015). By order dated January 13, 2016, the district court found the State had

proven C.I.T. was seriously mentally impaired and ordered that C.I.T.’s

involuntary hospitalization be continued. C.I.T. now appeals the district court’s

order, alleging there is not substantial evidence supporting that he is a danger to

himself or others. See Iowa Code § 229.1(20) (2015) (defining “serious mental

impairment” as a person (1) “with mental illness,” (2) who “lacks sufficient

judgment to make responsible decisions with respect to the person’s

hospitalization or treatment,” and (3) who is dangerous because they are likely to

physically injure themselves or others, likely to inflict serious emotional injury on

certain persons, or unable to provide for their own needs so that it is likely they

will suffer physical injury, debilitation, or death).

       To determine that a person “poses a danger to himself or others,” there

must be “[e]vidence to support that judgment . . . in the form of a ‘recent overt

act, attempt or threat.’” In re Foster, 426 N.W.2d 374, 377 (Iowa 1988) (citation

omitted).    In its ruling, the district court credited the testimony of a state

physician, who testified C.I.T. was involved in a physical altercation with another

inmate in November of 2015, C.I.T. made threats against a staff member in 2015,

and C.I.T. is likely to cause physical harm to others if not treated for his mental

illnesses. On our review, we find there is substantial evidence to support the

district court’s findings.
                                      3


       We affirm without further opinion pursuant to Iowa Court Rule 21.26(b),

(d), and (e).

       AFFIRMED.